Citation Nr: 1135517	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for left heel wound residuals with fractured healed left calcaneus and traumatic arthritis (left heel wound residuals), currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected left heel wound residuals and/or left foot drop.  

3.  Entitlement to service connection for a bilateral knee disorder, status post bilateral knee replacements, to include as secondary to service-connected left heel wound residuals and/or left foot drop.  

4.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected left heel wound residuals and/or left foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty from October 1950 to March 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in November 2005 and April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The April 2006 rating decision was issued by a special expedited processing unit ("Tiger Team") at the RO.  The November 2005 rating decision concerned the increased rating claim now on appeal, and the April 2006 rating decision addressed the service connection issues.  

The Veteran provided testimony at a hearing conducted by a Decision Review Officer at the RO in August 2010.  He also provided testimony at a hearing conducted by the undersigned Veterans Law Judge (VLJ) via video-conference in August 2011.  Transcripts of both hearings are of record.

In a VA Form 21-4138, received by VA in August 2010, the Veteran sought increased ratings for his service-connected bilateral hearing loss, tinnitus, and left foot drop.  He also sought service connection for post traumatic stress disorder (PTSD) and vertigo (to include dizziness and nausea).  He was subsequently sent a development letter concerning these matters by the RO in September 2010.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

For the reasons to follow, the claims on appeal must be remanded.

Concerning his claim for a rating in excess of 20 percent for his service-connected left heel wound residuals, the Veteran testified in August 2011 that the condition of his left heel had worsened over the many years in which it had been service connected, and added that he had recently received VA treatment for his left foot.  See pages three and four of hearing transcript (transcript).  The Board notes that VA outpatient treatment records on file, dated in 2010, and most recently in March 2011 (all from the Columbus, Ohio, medical facility), fail to show treatment afforded the Veteran for his left foot.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, as this increased rating claim, as well as the three service connection claims, are being remanded, all VA medical treatment records dated since March 2011 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

The Board does note, however, that the RO separately granted service connection for left foot drop in September 2007.  In assigning a separate 10 percent evaluation, the RO found that the left foot drop was secondary to the Veteran's service-connected left heel wound residuals.  The Veteran also testified in August 2011 that he experienced instability in his left foot and that he had fallen several times.  See pages four and five of transcript.  

It was also noted during the August 2011 hearing that the Veteran was most recently afforded a VA examination in May 2009, but review of the examination report shows that it was conducted to "clarify the etiology of [the Veteran's] left foot drop."  Left-sided foot drop was diagnosed.  The record shows that the Veteran was last afforded an examination solely for his service-connected left foot wound residuals in September 2005.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that another VA examination is warranted as the September 2005 VA examination was conducted many years ago.  The Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A current examination would also be particularly useful, in light of the argument presented by the Veteran's representative during the August 2011 hearing.  At that time it was contended that as service connection was first granted for the Veteran's left foot wound residuals back in 1952, at which time a 20 percent disability evaluation was assigned, it was more than likely that over the intervening years there had been an increase in severity.  The VLJ also noted that, pursuant to Diagnostic Code 5284 (see 38 C.F.R. § 4.71a), under which the left foot disorder is rated, foot injury residuals are rated, in pertinent part, as being severe and moderately severe.  A 20 percent rating is to be assigned for "moderately severe" symptoms and a 30 percent rating is to be assigned for "severe" symptoms.  See page six of the transcript.  

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the increased rating claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is also observed that the Veteran's service-connected left heel wound residuals have been rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective since March 1952.  The 20 percent disabling rating has been in effect for more than 20 years and therefore, it is protected.  38 C.F.R. § 3.952.

Concerning the three service connection claims currently on appeal for disorders affecting his left hip, bilateral knees, and low back, medical evidence of record shows treatment concerning all three of these disorders.  A September 2004 private medical record shows that the Veteran was seen for an injury to the lateral side of his status post left knee replacement.  A fall injury was noted to have occurred earlier that month, at which time the Veteran fell hard over a pallet.  An October 2004 private medical record notes that the Veteran was seen for intractable L4-5 sciatica from, what appears to be, the September 2004 fall.  A March 2006 letter from a private physician, F.C.C., MD, notes that the Veteran underwent bilateral knee replacement as a result of arthritis which was secondary to his drop foot disorder, which was caused by his [service-connected] left heel wound residuals.  He added that the Veteran also had strain, affecting his left knee, hip, and lower back, all of which was "caused by the effects" of his [service-connected] left foot wound residuals.  A July 2006 private medical office note, completed by J.P.M., DO, includes a diagnosis of degenerative disc disease and lower lumbar muscle spasm.  A history of a low compression fracture at L4-5 in 2004 was reported, as well as a lumbar laminectomy in 1963 for disc herniation.  
In August 2011 the Veteran testified that his left hip, bilateral knee, and low back disorders were all secondarily-related to his service-connected left wound residuals and/or left foot drop.  
The Veteran is here advised that under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A VA examination should be conducted so that it could be determined if the claimed left hip, bilateral knee, and/or low back disorders were etiologically related to his service-connected left heel wound residuals and/or left foot drop.  VA must provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination report is of record, namely an examination which includes an opinion as to the etiology of the Veteran's claimed left hip, bilateral knee, and/or low back disorders, to include the possible causal relationship between any diagnosed left hip, bilateral knee, and/or low back problems and his service-connected left heel wound residuals and/or left foot drop, on remand, an examination must be conducted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should send a revised notice letter regarding the Veteran's claim for an increased disability rating for left heel wound residuals.  In particular, the notice letter should describe the diagnostic criteria necessary to establish a higher disability rating for the Veteran's service-connected left heel wound residuals.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

2.  The RO/AMC should obtain any VA treatment records from the VA Medical Center in Columbus, Ohio, dating from March 2011 to the present, and associate the records with the Veteran's claims file.

3.  The RO/AMC should schedule the Veteran for a VA examination to determine the severity of the service-connected left heel wound residuals.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report.

The examiner should be advised that in addition to left heel wound residuals, evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, for other foot injuries, the Veteran is also in receipt of service connection for left foot drop, evaluated pursuant to Diagnostic Code 8520, for paralysis of the sciatic nerve.  It should be noted that the evaluation for left foot drop is not currently on appeal.  As such, the examiner should be requested to specifically identify the manifestations of the Veteran's left heel wound residuals as separate and distinct from the other service-connected foot disability (left foot drop) to the extent possible.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected left heel wound residuals.  The examiner should specifically indicate whether associated foot disability is moderate, moderately severe, or severe.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factors limit motion.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

4.  The RO/AMC should arrange for the Veteran to be afforded an appropriate VA examination to determine the etiology of any diagnosed left hip, bilateral knee and/or low back disorder.  The examiner should review the entire claims folder, examine the appellant, and render medical opinions as to whether it is at least as likely as not (i.e., is there at least a 50 percent probability) as to the following:

A.  Is it at least as likely as not that any diagnosed left hip, bilateral knee and/or low back disorder, is the result of the Veteran's active military service?

B.  Is it at least as likely as not that any diagnosed left hip, bilateral knee and/or low back disorder is caused OR aggravated by the Veteran's service-connected left heel wound residuals and/or left foot drop?

If it is determined that a diagnosed left hip, bilateral knee and/or low back disorder was worsened by the Veteran's service-connected left heel wound residuals and/or left foot drop, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All indicated tests and studies should be accomplished.  The examination report should contain medical history and clinical findings, and a rationale for medical conclusions rendered.  

5.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, and following any other indicated development, the RO should readjudicate the appealed issue of entitlement to a disability rating in excess of 20 percent for service-connected left heel wound residuals.  The RO must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  The RO should also readjudicate the three appealed service connection issues.  If the appeal is in any respect denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

